Citation Nr: 1627820	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-27 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted entitlement to service connection for PTSD at a 50 percent rating, effective March 11, 2011.  


FINDINGS OF FACT

Throughout the period on appeal, the Veteran's PTSD has been manifested by no more than reduced reliability and productivity due to such symptoms as anxiety, suspiciousness, chronic sleep impairment including distressing dreams, disturbances of motivation and mood, irritability, restricted range of affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21 Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.

VA provided an adequate examination in June 2012.  The examination report was predicated on a full examination of the Veteran.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the PTSD issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.a.  Disability rating for PTSD - laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

II.b. Background

VA medical records throughout the appeals period show that the Veteran was always alert and oriented to person, place, and time.  The Veteran was casually and neatly dressed, maintained good eye contact and rapport, and was calm and cooperative.  Speech was at a normal rate, tone and volume.  Thought process was circumstantial.  The Veteran denied delusions, hallucinations, suicidal or aggressive ideation, and obsessive compulsive thought and behavior.  Concentration was normal and insight and judgement were fair.  His mood was generally good, but he was down and irritable at times.  These treatment records reflect that, throughout the appeals period, the Veteran was assigned GAF scores of 55 through 58.

The Veteran was provided with a VA examination in June 2012.  The Veteran indicated that he had never been married, as he tended to avoid conflict and stress and when conflict emerged in a relationship, he tended to leave.  He enjoyed fishing and caring for his vehicle.  The Veteran reported that he had 10 children and 17 grandchildren.  He raised two of children and had good relationships with most of them.  One of his sons lived with him and helped care for his father.  The Veteran enjoyed socializing with friends and had a group over to barbeque together every weekend.  He had worked in housekeeping since 2003 and reported he enjoyed his job.  He stated that, while he had a few incidents with his supervisors at work, he got along with others in general.  The examiner noted that the Veteran's symptoms included anxiety, suspiciousness, chronic sleep impairment including distressing dreams, disturbances of motivation and mood, irritability, restricted range of affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner found that the PTSD symptoms described above caused clinically significant distress or impairment in social, occupational, or other important areas of functioning and assigned a GAF of 55.

Mental status examination revealed that the Veteran was alert and oriented. The Veteran presented in a self-assured way and tended to be forceful in his style of communicating.  His mood appeared neutral with congruent affect, thoughts were logical yet tangential, and there was no evidence of psychosis. Speech was within normal limits.  The examiner noted that the Veteran had some narcissistic and antisocial personality traits that did not appear to meet full criteria for either disorder, but appeared to have existed prior to Vietnam.  The examiner opined that it was possible that pre-existing personality traits, such as anger and disregard for others, were exacerbated by exposure to combat stress in Vietnam.

II.b. Analysis 

The Board finds that, based on the evidence of record, the Veteran's service-connected PTSD does not meet or approximate the criteria for a higher rating.

First, as to social impairment, the Veteran's PTSD does not manifest in an inability to establish and maintain effective relationships. The Veteran reported that he had relationships with most of his children and grandchildren.  He reported that he had friends over on a weekly basis.  In addition, while he had a few negative interactions with supervisors at work, he otherwise got along well with co-workers.  
This does not demonstrate an inability to establish and maintain effective relationships.  Second, as to occupational impairment, while the June 2012 examiner found that the Veteran's PTSD symptoms resulted in difficulty in adapting to stressful circumstances, including work or a worklike setting, the Veteran has been employed at that same job since 2003 and has indicated that he enjoys his work.  This does not approximate the level of occupational impairment considered in the criteria for a 70 percent disability rating. 

Throughout the period, the Veteran anxiety, suspiciousness, chronic sleep impairment including distressing dreams, disturbances of motivation and mood, irritability, restricted range of affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  With regard to the Veteran's mood, the Board notes that impairment of his mood has been shown as there have been indications he was depressed.  With regard to judgment and thinking, however, no impairment has been shown by the objective record.

Furthermore, the Veteran's symptoms are not of similar severity, frequency, or duration of those listed for the 70 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 118.  The Board notes that the Veteran has denied suicidal ideation.  There has been no report by the Veteran or finding of any obsessional rituals which interfere with routine activities.  On the VA examination, the Veteran's speech was found to be normal.  Additionally, while disturbances of motivation and mood have been noted, there have been no reports or findings of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran was found to be oriented on all objective examinations. 

These findings are also consistent with the GAF scores assigned to the Veteran throughout the appeals period, which ranged from 55 to 58.  These scored represent more moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In summary, the Veteran's PTSD manifestations more nearly approximate the criteria for a 50 percent rating.  With consideration of the Veteran's complaints, symptoms, and clinical findings of record, the Board concludes that his PTSD manifestations do not approximate the criteria for a 70 percent rating for this period. 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, he is not entitled to a rating in excess of 50 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§  4.3.




Extraschedular consideration

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as 'marked interference with employment' and 'frequent periods of hospitalization.'  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.
 
In Vazquez-Claudio v. Shinseki, The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.
 
The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In addition to PTSD, service connection has been established for tinnitus and hearing loss.  The record does not show that the Veteran's hearing loss and tinnitus have a combined effect that makes his PTSD disability picture an unusual or exceptional one.  

Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

TDIU considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is at issue if it is raised during appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  

During the VA examination, the Veteran indicated that he was employed full time.  There has been no allegation or evidence of unemployability.  Accordingly, the question of entitlement to TDIU has not been raised.

(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


